Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a MEMS device with an electrically conductive film having a low surface energy, classified in B81B3/0005.
II. Claims 10-15, drawn to a MEMS device having a flexible finger that contacts a protrusion, classified in B81B3/0002.
III. Claims 16-20, drawn to a method of forming a MEMS device, classified in H01L21/02.
The inventions are independent or distinct, each from the other because:
Inventions I-II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. Specifically, claim 1 does not require “a substrate comprising a plurality of interconnect layers embedded in a plurality of stacked dielectric layers; a series of interdigitated fingers, wherein each of the series of interdigitated fingers is fixed at one end and is free at another 
On the other hand, claim 10 does not require “wherein a topmost layer of the plurality of dielectric layers has a cavity formed therein,” “a second substrate, the second substrate comprising a movable element at least partially suspended above the cavity, the movable element having at least one degree of freedom, the second substrate bonded to the topmost layer of the plurality of dielectric layers,” “a protrusion...comprising...a dielectric material,” wherein the conductive film is formed “over an upper surface and sidewalls of the dielectric material, wherein the electrically conductive film has a lower surface energy than a surface energy of the dielectric material” as required by claim 1. 
Therefore, the inventions as claimed can have a materially different design, mode of operation, function, or effect. 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case the product as claimed can be made by another and materially different process. Specifically, the device of claim 1 can be made by a process without the steps of “patterning a second substrate to form a series of interdigitated fingers, wherein each of the series of interdigitated fingers is fixed at one end and is free at another end; mounting the second substrate atop the first substrate, wherein free ends of the series of interdigitated fingers extend over the cavity; forming a plurality of protrusions extending from a floor of the cavity, wherein a first interdigitated finger of the series of interdigitated fingers will contact a first protrusion of the plurality of protrusions when the series of interdigitated fingers are deflected downwards towards the floor of the cavity; electrically coupling the first protrusion of the plurality of protrusions to the series of interdigitated fingers; and electrically coupling a second protrusion of the plurality of protrusions to a potential voltage node that provides a voltage of an opposite polarity to that of a voltage on the series of interdigitated fingers” as required by claim 16. Additionally, the device of claim 1 can be made with steps for providing “a plurality of dielectric layers over the first substrate, wherein a topmost layer of the plurality of dielectric layers has .

Inventions II-III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case that the product as claimed can be made by another and materially different process. Specifically, the device of claim 10 can be made without steps for “wherein each of the series of interdigitated fingers is fixed at one end and is free at another end...wherein free ends of the series of interdigitated fingers extend over the cavity; forming a plurality of protrusions extending from a floor of the cavity...electrically coupling the first protrusion of the plurality of protrusions to the series of interdigitated fingers; and electrically coupling a second protrusion of the plurality of protrusions to a potential voltage node that provides a voltage of an opposite polarity to that of a voltage on the series of interdigitated fingers” as required by claim 16. Furthermore, the device of claim 10 can be made by steps for providing “a substrate 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

No claims are generic to the following disclosed patentably distinct species: 
If Applicant elects group I above, a further election is required below:
Species I1 – figs. 1a-b and 3a-8a, wherein the movable element comprises at least one finger
Species I2 – fig. 2a, wherein the movable element comprises a membrane 
Species I3 – fig. 2b and ¶22, wherein the movable element comprises a “cantilevered beam” (although it is noted that fig. 2b appears to illustrate a seesaw proof mass element) 
If Species I1 is elected, a further election is required below:
Subspecies I1a – figs. 1a-b, fig. 3a, ¶24 and ¶26, wherein the conductive film 18 on the protrusions 16 are coupled or switchably coupled to ground potential 24 for preventing stiction
Subspecies I1b – fig. 3b and ¶25-26, wherein the conductive film 18 on the protrusions 16 are electrically coupled or switchably coupled to the movable elements 2 for preventing stiction
Subspecies I1c – ¶26, wherein the conductive film 18 on the protrusions 16 is coupled or switchably coupled to “some other potential voltage” 
Subspecies I1d - ¶26, wherein the conductive film 18 is configured such that some protrusions are coupled to ground, whereas other protrusions are coupled to other potentials

If Applicant elects group II, a further election is required below:
Species II1 – figs. 1a-b and figs. 3a-5, wherein the protrusions are formed of dielectric material
Species II2 – claim 14, wherein the protrusions are formed of a conductive metal and a film comprising a material selected from a group consisting essentially of TiN, AlCu, amorphous Carbon, a stacked film of TiN/AlCu, and combinations thereof

If Applicant elects species II1, a further election is required below:
Subspecies II1A – figs. 1a-b, fig. 3a, ¶24 and ¶26, wherein the conductive film 18 on the dielectric protrusions 16 is coupled or switchably coupled to ground potential 24 for preventing stiction
Subspecies II1B – fig. 3b and ¶25-26, wherein the conductive film 18 on the dielectric protrusions 16 is electrically coupled or switchably coupled to the movable elements 2 for preventing stiction
Subspecies II1C – ¶26 describing a modification of figs. 3a-c, wherein the conductive film 18 on the dielectric protrusions 16 is coupled or switchably coupled to “some other potential voltage” 
Subspecies II1D - ¶26 describing a modification of figs. 3a-c, wherein the conductive film 18 is configured such that some dielectric protrusions are coupled to ground, whereas other dielectric protrusions are coupled to other potentials

If group III is elected, a further election is required below:
Species III1 – figs. 1a-b and figs. 3a-5, wherein the protrusions are formed of dielectric material
Species III2 – figs. 6-8a, wherein the protrusions (element 17 in figs. 6-7; element 19 in fig. 8) are formed of a conductive metal 

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.C.P./Examiner, Art Unit 2853                                                                                                                                                                                                        
/JILL E CULLER/Primary Examiner, Art Unit 2853